Citation Nr: 0918647	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of prostate cancer prior to April 4, 2005.

2.  Entitlement to a rating in excess of 40 percent for 
residuals of prostate cancer since April 4, 2005.

3.  Entitlement to a rating in excess of 50 percent for a 
major depressive disorder.

4.  Entitlement to a compensable rating for erectile 
dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
October 1971.

This matter is on appeal from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Prior to April 4, 2005, the Veteran complained of 
frequent urination and incontinence.  Urination frequency was 
quantified as approximately once every one-and-a-half hours, 
and four times per night.  Absorbent pads were not used for 
urinary leakage.  

2.  After April 4, 2005, the Veteran's complained of frequent 
urination and incontinence.  Absorbent pads were used to 
control leakage, and were required to be changed 
approximately three times per day.  Urinary frequency of more 
than once per hour or urinary incontinence requiring the 
changing of absorbent pads more than 4 times per day was not 
shown.

3.  Throughout the entire period of the claim, the Veteran's 
complaints related to depression included irritability, 
hypervigilance, depression, difficulty in sleeping and 
isolation.  Observed symptoms include suicidal ideation, 
intact memory and speech patterns, normal appearance and 
thought patterns, and intact memory.  Obsessional rituals, 
near-continuous panic, impaired impulse control, spatial 
disorientation, and neglect in personal appearance have not 
been shown.

4.  Throughout the entire time on appeal, the Veteran's 
erectile dysfunction has been manifested by loss of erectile 
power, but deformity has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of prostate cancer prior to April 4, 2005, were not 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.14, 4.115b, Diagnostic Code (DC) 7528 (2008).

2.  The criteria for a rating in excess of 40 percent for 
residuals of prostate cancer after April 4, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.14, 4.115b, DC 7528 (2008).

3.  The criteria for a rating in excess of 50 percent for a 
major depressive disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.130, DC 9411 (2008).  

4.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.115b, DC 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Finally, the board has increased the Veteran's disability 
ratings during the course of this appeal.  The Court of 
Appeals for Veterans' Claims has held that a rating decision 
issued subsequent to a notice of disagreement (NOD) which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the Veteran has not withdrawn 
the appeals, they remain in appellate status. 

Increased Rating for Residuals of Prostate Cancer

The Veteran is claiming that he is entitled to disability 
ratings higher than the 30 percent rating he received prior 
to April 2005 and the 40 percent rating he subsequently 
received.  However, a review of the procedural history is 
necessary.  In September 2001, he underwent a perineal 
prostatectomy following a diagnosis of prostate cancer.  In 
view of his presumed exposure to Agent Orange, a February 
2002 rating decision granted him service connection with a 
100 percent disability rating, effective October 5, 2001.  

When the Veteran's treatment had concluded, the RO proposed 
to reduce his rating to 0 percent in February 2003, and 
reduced the rating to 0 percent three months later, with an 
effective date of September 1, 2003.  However, at 
approximately the same time as that rating decision, his 
prostate cancer returned, causing him to resume treatment.  

Because of this recurrence, the Veteran filed a NOD to the 
RO's May 2003 reduction in rating in June 2003.  Following a 
conference with him in December 2004, the RO issued a rating 
decision in January 2005, granting a 100 percent disability 
rating, effective September 1, 2003, followed by a 30 percent 
rating effective March 1, 2004 (six months after his 
additional treatment had ceased).  In January 2004, he 
indicated that he agreed with the proposed decision discussed 
at the hearing.  Therefore, for purposes of appellate review, 
his 100 percent rating was effective from October 5, 2001 to 
March 1, 2004.  

After the Veteran submitted a NOD to the 30 percent rating, 
the RO issued a new rating decision in February 2006, 
increased his rating to 40 percent effective April 4, 2005, 
the date of the NOD.  He does not assert that his reduction 
was improper, and the issues before the Board are limited to 
entitlement to a rating greater than 30 percent prior to 
April 4, 2005, and entitlement to a rating in excess of 40 
percent since.  

Under DC 7528, if there has been no local reoccurrence or 
metastasis, the residuals of malignant neoplasms of the 
genitourinary system should be rated based on voiding 
dysfunction or renal dysfunction, whichever is predominant.  

In this case, the Veteran has not exhibited symptomatology 
associated with renal dysfunction such as albuminuria, edema 
or significant hypertension.  Instead, the predominant 
symptoms noted by the Veteran and his evaluating physicians 
are related voiding dysfunction such as incontinence and 
urinary frequency.  Therefore, the Board concludes that 
voiding dysfunction is the predominant symptom and considers 
this issue accordingly.

Entitlement to a Rating in Excess of 30 Percent Prior to 
April 4, 2005

As noted above, the Veteran was rated at 30 percent for 
residuals of prostate cancer prior to April 4, 2005.  In 
order to warrant a rating in excess of 30 percent, the 
evidence must show:

*	urine leakage requiring the wearing of absorbent 
materials which much be changed 2 to 4 times per day (40 
percent under voiding dysfunction);
*	daytime voiding interval of less than one hour or 
awakening to void five or more times per night (40 
percent under urinary frequency).

Here, the Board concludes that a rating in excess of 30 
percent is not warranted, as he did not exhibit urine leakage 
or daytime voiding to levels contemplated by the criteria.  
Specifically, at his VA examination in March 2004, he 
indicated that he had to urinate once approximately every one 
and a half hours during the day.  Additionally, he stated 
that he urinated approximately four times per night. 

Additionally, the Veteran stated at his March 2004 VA 
examination that he experienced some urinary incontinence, 
but did not wear absorbent padding.  Therefore, since he did 
not have a voiding interval more frequently than one hour or 
more than five times per night, and as he does not wear 
absorbent padding, a rating in excess of 30 percent prior to 
April 4, 2005 is not warranted.  

Entitlement to a Rating in Excess of 40 Percent Since April 
4, 2005

Based on an August 2005 statement from a private physician 
stating that the Veteran was incontinent and wore a diaper 
that he changed approximately three times per day, the RO 
issued a rating decision in February 2006 increasing his 
disability rating for residuals of prostate cancer from 30 
percent to 40 percent, effective April 4, 2005. 

In order to warrant a rating in excess of 40 percent for 
residuals of prostate cancer since April 4, 2005, the 
evidence must show urine leakage requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day (60 percent under 7528).

Here, the Board concludes that a rating in excess of 40 
percent is not warranted.  At his VA examination in March 
2005, the Veteran told the examiner that he wears diapers, 
but did not mention how often that they needed to be changed.  
He also mentioned in an April 2005 statement that he wore 
diapers, but again did not mention how often they needed to 
be changed.  Finally, the evidence does not indicate that he 
has used any other appliance to control his urination.

Therefore, since the evidence does not indicate that the 
Veteran needed to change his absorbent padding more than four 
times per day, or that an appliance was needed to aid in 
urination, a rating in excess of 40 percent since April 4, 
2005, is not warranted. 

Increased Rating for a Major Depressive Disorder

Next, the Veteran next claims that he is entitled to a rating 
in excess of his current rating of 50 percent for a major 
depressive disorder.  Mood disorders such as depression are 
evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9434.  

In order to be entitled to the next-higher 70 percent rating, 
the evidence must show occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: 

*	suicidal ideation; 
*	obsessional rituals which interfere with routine 
activities; 
*	speech intermittently illogical, obscure, or irrelevant; 
*	near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
*	impaired impulse control (such as unprovoked 
irritability with periods of violence); 
*	spatial disorientation; 
*	neglect of personal appearance and hygiene; 
*	difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and
*	inability to establish and maintain effective 
relationships.  

In this case, the Board concludes that a rating in excess of 
50 percent is not warranted.  The clinical evidence indicates 
that the Veteran's prostate cancer and residual 
symptomatology has led to depression that includes suicidal 
ideation throughout the period on appeal.  However, when 
assessing the relevant criteria in total, the Veteran's 
symptoms do not approximate a 70 percent disability rating.  

Specifically, the Veteran has not exhibited obsessional 
rituals that interfere with routine activities, nor has he 
demonstrated obscure or illogical speech.  To the contrary, 
his speech was observed to be normal at an evaluation in 
September 2003.  Moreover, VA examiners in both March 2004 
and March 2005 found him to be both articulate and with good 
social skills.  

Next, while the Veteran has been clinically diagnosed with 
depression, the evidence does not indicate that he was 
impaired in his ability to function, nor does the evidence 
show impaired impulse control such as unprovoked irritability 
or periods of violence.  At the September 2003 evaluation, he 
was noted to not have a history of panic attacks.  While he 
has said on occasion that he was irritable, and his friends 
and family submitted a signed statement indicating that he 
was "easily angered," the evidence does not indicate that 
this has translated to violent behavior or other serious 
outbursts.  

The evidence also does not indicate that Veteran's depression 
has caused spatial disorientation or a neglectful personal 
appearance.  For example, at his psychiatric evaluation in 
September 2003, he appeared well groomed and oriented in all 
respects.  The VA examiners in March 2004 and March 2005 
observed similar characteristics, specifically noting that he 
was well groomed with logical, coherent and relevant thought 
processes.  

Finally, the Board notes that the Veteran has had some 
trouble adjusting to stressful circumstances in his 
employment, and the VA examiner noted in March 2005 that his 
occupational and social functioning was markedly affected by 
his depression.  He has also stated his preference to be 
alone.  However, the evidence does not indicate that he has 
been unable to adapt to the stressful situations or that his 
isolation has prevented him from maintaining effective 
relationships.

Here, the Veteran stated at his March 2004 VA examination 
that he had difficulty at his employment due to his frequent 
urination, rather than his depression.  He did mention at his 
March 2005 VA examination that his employment had become more 
stressful over recent years, but he did not attribute this to 
his depression.  

Moreover, while the Veteran has indicated a preference to be 
alone, the evidence indicates that this has not necessarily 
translated to an inability to maintain relationships.  He 
stated that he had difficulties with his friends, but the 
evidence also indicated that he was still married.  
Additionally, he appeared to have some relationship with 
friends and family, as many of them signed a statement in 
support of this claim.  

Therefore, while Board recognizes that the Veteran has some 
level of social impairment, it concludes that, on the whole, 
his symptoms more closely approximate a 50 percent disability 
level rather than the next-higher 70 percent.

In addition to the symptomatology described above, the 
Veteran was periodically given Global Assessment of 
Functioning (GAF) scores.  The GAF Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

In this case, the Veteran GAF scores range from 45, in May 
2005, to 50, which was recorded by the VA examiners in March 
2004 and March 2005.  A GAF Scale score of 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 41-50, a higher rating is not 
justified on this basis alone.  The Board concludes that the 
objective evidence does not actually demonstrate symptoms 
commensurate with such his assigned GAF scores.  Indeed, the 
competent evidence does not show severe obsessional rituals, 
frequent shoplifting or serious social functioning.  Thus, 
the GAF scores are not entirely probative as to the Veteran's 
actual disability picture.

In conclusion, throughout the entire period of the claim, the 
Board finds that the Veteran's symptoms do not nearly 
approximate the criteria for a disability rating in excess of 
50 percent.  Consequently, the appeal is denied.

Increased Rating for Erectile Dysfunction

Finally, the Veteran has disagreed with the RO's assignment 
of a noncompensable rating for erectile dysfunction under 38 
C.F.R. § 4.115b, DC 7522, effective March 31, 2004.  In order 
to obtain a compensable rating for erectile dysfunction, he 
must show deformity of the penis with loss of erectile power 
(20 percent under DC 7522).   

The Board concludes that a compensable rating for erectile 
dysfunction is not warranted.  At the VA examination in March 
2004, the Veteran mentioned that he was unable to get an 
erection at all.  However, an examination of the penis was 
normal with no apparent deformity.  

The Veteran has often stated his inability to have sexual 
intercourse, to which he believed that a 0 percent rating was 
insufficient.  While a loss of erectile power has been 
observed, the clinical evidence throughout the course of the 
appeal does not indicate that he has any deformity of the 
penis, a threshold requirement of a higher rating.  
Therefore, an increased rating is not warranted on this 
basis.  

However, Board points out that he has not gone wholly 
uncompensated for his erectile limitations, as he was awarded 
special monthly compensation for loss of use of a creative 
organ, effective March 31, 2004, pursuant to 38 C.F.R. § 
3.350.  

With respect to all claims, the Board has also considered 
statements from the Veteran, his friends and his family 
concerning the state of his disabilities.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, prostate cancer, erectile dysfunction and depression 
are not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, No. 06-0164 (March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings.  However, 
disability ratings are made by the application of a rating 
schedule which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than his 
assessment of the severity of his disabilities.

Next, the Board has further considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2008), but finds that the evidence does 
not show that the Veteran's disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

The Veteran was granted a total disability rating based on 
individual unemployability (TDIU), effective February 11, 
2005, the date he retired from his place of employment.  
Until then, he worked full-time in his position for over 29 
years and the evidence does not indicate that he could not 
work due to his service-connected disabilities.  Therefore, 
the Board finds that referral for an extraschedular 
evaluation for his disabilities under the provisions of 38 
C.F.R. § 3.321(b)(1) for the period of time before he was 
awarded TDIU benefits is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

In conclusion, the Board has reviewed all the evidence in the 
claims file and has concluded that increased ratings are not 
warranted for any of the above issues, as his symptoms more 
closely approximate the disability ratings he currently 
receives.  Therefore, the appeals are denied.  

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
Thus, the Board must first determine whether the error has 
actually resulted in prejudice to the Veteran.  In general, 
the burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination.  
However, given the non-adversarial nature of VA 
adjudications, the Veteran still retains the benefit of any 
reasonable doubt.  See Shinseki v. Sanders, 556 U.S. ___ 
(2009).  

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in May 2004 and May 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for residuals of prostate 
cancer prior to April 4, 2005, is denied.

A rating in excess of 40 percent for residuals of prostate 
cancer since April 4, 2005, is denied.

Entitlement to a rating in excess of 50 percent for a major 
depressive disorder is denied.

A compensable rating for erectile dysfunction is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


